                                                                            Honorable Judge Thomas O. Rice
 1
 2

 3

 4

 5

 6

 7
                                          UNITED STATES DISTRICT COURT
 8                                       EASTERN DISTRICT OF WASHINGTON

 9    KENNETH P. EVANS, an individual,
                                                               No.: 2:19-cv-00288-TOR
10                                   Plaintiff,
      v.
11                                                             DEFENDANT TRUSTEE CORPS’
      SHELLPOINT MORTGAGE SERVICES                             ANSWER AND AFFIRMATIVE DEFENSES
12    aka NEWREZ, LLC, a Delaware
      corporation; MTC FINANCIAL, dba
13    TRUSTEE CORPS, a California
      Corporation; and THE BANK OF NEW
14    YORK MELLON fka THE BANK OF
      NEW YORK AS TRUSTEE FOR THE
15    CERTIFICATEHOLDERS CWABS, INC.,
      ASSET-BACKED CERTIFICATES.
16    SERIES 2006-21,
17                                   Defendants.
18

19              COMES NOW Defendant MTC Financial, Inc., dba Trustee Corps (“Trustee Corps”), by

20   and through its attorney of record, Michael S. DeLeo of Peterson Russell Kelly PLLC, and

21   submits its Answer to Plaintiff’s Verified Complaint for Injunctive & Declaratory Relief, to

22   Quiet Title, and for Damages (“Complaint”).

23                                                    INTRODUCTION

24              1.           Paragraph 1 consists of a legal argument and conclusion to which no answer is

25   required. To the extent the paragraph includes factual averments, Trustee Corps denies them.

26                                                JURISDICTION AND VENUE

27              2.           Answering paragraphs 2 through 4 of the Complaint, Trustee Corps admits that
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                              P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 1                                         1850 Skyline Tower – 10900 NE Fourth Street
                                                                       Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     this Federal District Court has subject matter jurisdiction over this action, and that venue is
 1
 2   proper in this Court. Trustee Corps further admits that a substantial part of the events giving rise

 3   to Plaintiff’s claims occurred in Chelan County, and that the real property at issue here is situated

 4   in Chelan County. To the extent these paragraphs include other factual averments, Trustee Corps

 5   is without knowledge or information sufficient to form a belief as to their accuracy, and therefore

 6   denies them.

 7                                                     PLAINTIFF

 8              3.           Answering paragraph 5 of the Complaint, Trustee Corps is without knowledge or

 9   information sufficient to form a belief as to Plaintiff’s current residence, and accordingly denies

10   the same.

11                                                   DEFENDANTS

12              4.           Answering paragraph 6 of the Complaint, Trustee Corps is without knowledge or

13   information sufficient to form a belief as to its accuracy, and therefore denies the allegations

14   contained in this paragraph.

15              5.           Answering paragraph 7 of the Complaint, Trustee Corps denies that MTC

16   Financial Inc., is a California corporation. Trustee Corps admits that it conducts business in

17   Chelan County, Washington.

18              6.           Answering paragraph 8 of the Complaint, Trustee Corps is without knowledge or

19   information sufficient to form a belief as to its accuracy, and therefore denies the allegations

20   contained in this paragraph.

21                                                       FACTS

22              7.           Answering paragraph 9 of the Complaint, Trustee Corps admits that its records

23   indicate that Plaintiff owns the identified property but it is without knowledge or information

24   sufficient to form a belief as to Plaintiff’s current residence, and accordingly denies the

25   allegation.

26              8.           Answering paragraph 10 of the Complaint, Trustee Corps admits that the

27   paragraph accurately states the legal description of the property at issue in this lawsuit (“the
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                              P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 2                                         1850 Skyline Tower – 10900 NE Fourth Street
                                                                       Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     Property”).
 1
 2              9.           Answering paragraph 11 of the Complaint, Trustee Corps admits that based on the

 3   records available to it Plaintiff is the fee owner of the Property. Trustee Corps is without

 4   knowledge or information sufficient to form a belief as to its accuracy as to any remaining

 5   allegation, and accordingly denies.

 6              10.          Answering paragraph 12 of the Complaint, Trustee Corps states that the Deed of

 7   Trust recorded in Chelan County under No. 2245746 speaks for itself (the “Deed of Trust”).

 8   Trustee Corps denies any of Plaintiff’s allegations that are inconsistent with the Deed of Trust.

 9              11.          Answering paragraph 13 of the Complaint, Trustee Corps is without knowledge or

10   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

11   contained in this paragraph.

12              12.          Answering paragraph 14 of the Complaint, Trustee Corps states that the copy of

13   the Notice of Trustee Sale (the “2010 Notice”) attached as Exhibit A to the Complaint does not

14   appear to be complete. Accordingly, Trustee Corps denies the allegations contained in this

15   paragraph.

16              13.          Answering paragraph 15 of the Complaint, Trustee Corps states that the

17   referenced language is not included in the 2010 Notice attached to the Complaint and it therefore

18   denies the allegation.

19              14.          Paragraph 16 of the Complaint consists of a legal conclusion to which no answer

20   is required. To the extent the paragraph may require an answer, the allegation is denied.

21              15.          Answering paragraph 17 of the Complaint, Trustee Corps admits that, absent

22   cancelation, continuance, or other factors, the incomplete copy of the 2010 Notice attached to the

23   Complaint as Exhibit A appears to set a foreclosure sale date of September 3, 2010.

24              16.          Answering paragraph 18 of the Complaint, Trustee Corps is without knowledge or

25   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

26   contained in this paragraph.

27              17.          Answering paragraph 19 of the Complaint, Trustee Corps states that the copy of
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                              P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 3                                         1850 Skyline Tower – 10900 NE Fourth Street
                                                                       Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     the Notice of Trustee Sale (the “2011 Notice”) attached as Exhibit B to the Complaint does not
 1
 2   appear to be complete. Accordingly, Trustee Corps denies the allegations contained in this

 3   paragraph.

 4              18.          Answering paragraph 20 of the Complaint, Trustee Corps again states that the

 5   2011 Notice is incomplete and by way of further answer states that it is without knowledge or

 6   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

 7   contained in this paragraph.

 8              19.          Paragraph 21 of the Complaint assumes facts not in evidence, and further consists

 9   of a legal conclusion to which no answer is required. To the extent the paragraph may be

10   deemed to include allegations requiring a response, Trustee Corps denies them.

11              20.          Answering paragraph 22 of the Complaint, Trustee Corps admits that, absent

12   cancelation, continuance, or other factors, the incomplete copy of the 2011 Notice attached to the

13   Complaint as Exhibit B appears to set a foreclosure sale date of May 6, 2011.

14              21.          Answering paragraph 23 of the Complaint, Trustee Corps states that the allegation

15   is not a factual allegation to which a response should be required. To the extent a response may

16   be required to this paragraph, Trustee Corps is without knowledge or information sufficient to

17   form a belief as to its accuracy, and accordingly denies the allegations contained in this

18   paragraph.

19              22.          Answering paragraph 24 of the Complaint, Trustee Corps is without knowledge or

20   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

21   contained in this paragraph.

22              23.          Answering paragraph 25 of the Complaint, Trustee Corps is without knowledge or

23   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

24   contained in this paragraph.

25              24.          Answering paragraph 26 of the Complaint, Trustee Corps is without knowledge or

26   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

27   contained in this paragraph.
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                               P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 4                                          1850 Skyline Tower – 10900 NE Fourth Street
                                                                        Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
                25.          Answering paragraph 27 of the Complaint, Trustee Corps admits that Plaintiff has
 1
 2   attached what appears to be a true and correct copy of a Notice of Discontinuance of Trustee Sale

 3   (“Notice of Discontinuance”) as Exhibit C to his Complaint. The Notice of Discontinuance

 4   speaks for itself. Trustee Corps denies any allegations in this paragraph inconsistent with the

 5   Notice of Discontinuance.

 6              26.          Paragraph 28 of the Complaint consists of a legal conclusion to which no answer

 7   is required. To the extent the paragraph may be deemed to contain factual allegations, Trustee

 8   Corps denies them.

 9              27.          Paragraph 29 of the Complaint consists of a legal conclusion to which no answer

10   is required. To the extent the paragraph may be deemed to require an answer, Trustee Corps

11   admits that Plaintiff has attached what appears to be a true and correct copy of a Notice of Intent

12   to Accelerate and Foreclose (“Notice of Intent”) as Exhibit D to his Complaint. The Notice of

13   Intent speaks for itself. Trustee Corps denies any allegations in this paragraph inconsistent with

14   the Notice of Discontinuance and any further denies any remaining allegations not admitted.

15              28.          Answering paragraph 30 of the Complaint, Trustee Corps is without knowledge or

16   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

17   contained in this paragraph.

18              29.          Answering paragraph 31 of the Complaint, Trustee Corps is without knowledge or

19   information sufficient to form a belief as to its accuracy, and accordingly denies the allegations

20   contained in this paragraph. Trustee Corps further denies that any answer is required to the legal

21   conclusions stated in this paragraph.

22              30.          Answering paragraph 32 of the Complaint, Trustee Corps admits that Plaintiff has

23   attached what appears to be a true and correct copy of a Notice of Trustee’s Sale (the “2019

24   Notice”) as Exhibit E to his Complaint. The 2019 Notice speaks for itself. Trustee Corps denies

25   any allegations in this paragraph inconsistent with the 2019 Notice. Trustee Corps further denies

26   that any answer is required to the legal conclusions stated in this paragraph.

27              31.          Paragraph 33 of the Complaint consists of a legal conclusion to which no answer
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                              P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 5                                         1850 Skyline Tower – 10900 NE Fourth Street
                                                                       Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     is required. To the extent the paragraph may be deemed to contain factual allegations, Trustee
 1
 2   Corps denies them.

 3              32.          Paragraph 34 of the Complaint consists of a legal conclusion to which no answer

 4   is required. To the extent the paragraph may be deemed to contain factual allegations, Trustee

 5   Corps denies them.

 6              33.          Paragraph 35 of the Complaint consists of a legal conclusion to which no answer

 7   is required. To the extent the paragraph may be deemed to contain factual allegations, Trustee

 8   Corps denies them.

 9              34.          Answering paragraphs 36 and 37 of the Complaint, Trustee Corps admits that

10   Exhibit F appears to attach a copy of a letter from a former counsel for Plaintiff to Shellpoint

11   Mortgage Servicing, dated April 6, 2017. Trustee Corps is without knowledge or information

12   sufficient to form a belief as to the truth of the remaining allegations in these paragraphs, and

13   therefore denies them.

14              35.          Answering paragraph 38 of the Complaint, Trustee Corps admits that Exhibit G

15   appears to attach a copy of a letter from a former counsel for Plaintiff to Shellpoint Mortgage

16   Servicing, dated May 18, 2017. Trustee Corps is without knowledge or information sufficient to

17   form a belief as to the truth of the remaining allegations in this paragraph, and therefore denies

18   them.

19              36.          Answering paragraph 39 of the Complaint, Trustee Corps is without knowledge or

20   information sufficient to form a belief as to the truth of the allegations in this paragraph, and

21   therefore denies them.

22              37.          Trustee Corps denies all allegations to which a response is required and which

23   were not specifically admitted.

24                               FIRST CAUSE OF ACTION – INJUNCTIVE RELIEF

25              38.          Answering paragraph 40 of the Complaint, Trustee Corps re-alleges its answers as

26   given in the preceding paragraphs.

27              39.          Paragraphs 41, 42, and 43 of the Complaint consists of legal conclusions and a
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                               P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 6                                          1850 Skyline Tower – 10900 NE Fourth Street
                                                                        Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     request for relief to which no answer is required. To the extent the paragraphs are deemed to
 1
 2   require a response, Trustee Corps denies the allegations and denies that Plaintiff is entitled to the

 3   relief requested, or any relief.

 4                           SECOND CAUSE OF ACTION – DECLARATORY RELIEF

 5              40.          Answering paragraph 44 of the Complaint, Trustee Corps re-alleges its answers as

 6   given in the preceding paragraphs.

 7              41.          Answering paragraph 45 of the Complaint, Trustee Corps admits that Plaintiff is

 8   an “interested person” under, or is otherwise a person whose rights, status, or other legal

 9   relations are affected by, the documents listed in this paragraph.

10              42.          Answering paragraphs 46 through 49 of the Complaint, they consist of requests

11   for relief. Trustee Corps denies that Plaintiff is entitled to the relief requested, or any relief.

12              43.          Paragraph 50 of the Complaint consists of a legal conclusion to which no answer

13   is required.        To the extent the paragraph is deemed to require an answer, Trustee Corps denies.

14              44.          Answering Paragraph 51 of the Complaint, Trustee Corps denies the allegations

15   contained therein.

16      THIRD CAUSE OF ACTION – VIOLATIONS OF THE FORECLOSURE FAIRNESS
                                      ACT
17              45.          Answering paragraph 52 of the Complaint, Trustee Corps re-alleges its answers as
18   given in the preceding paragraphs.
19              46.          Answering paragraph 53 of the Complaint, Trustee Corps notes that it apparently
20   mistakenly makes an allegation of wrongdoing by Plaintiff. If the paragraph is deemed to make
21   allegations about Trustee Corps, Trustee Corps denies those allegations.
22              47.          Paragraphs 54, 55, and 56 of the Complaint consist of legal conclusions to which
23   no answer is required. To the extent an answer is required, Trustee Corps responds that RCW
24   61.24.040 speaks for itself, and by way of further answer Trustee Corps denies all allegations not
25   specifically admitted.
26              48.          Answering paragraph 57 of the Complaint, Trustee Corps states that the
27
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                              P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 7                                         1850 Skyline Tower – 10900 NE Fourth Street
                                                                       Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     application of the statute of limitations and tolling issues related to this case are disputed
 1
 2   between the Plaintiff and co-defendant and, therefore, Trustee Corps is without sufficient

 3   information and denies the allegations.

 4              49.          Answering paragraph 58 of the Complaint, Trustee Corps asserts that the

 5   allegation is not, or should not be directed to it and, therefore, no response should be required.

 6   To the extent a response is required, Trustee Corps denies the allegations contained therein.

 7              50.          Paragraph 59 of the Complaint states a claim for relief for which no response

 8   should be required. To the extent a response is required, Trustee Corps denies that Plaintiff is

 9   entitled to the relief requested.

10                    FOURTH CAUSE OF ACTION – CONSUMER PROTECTION ACT

11              51.          Answering paragraph 60 of the Complaint, Trustee Corps re-alleges its answers as
12   given in the preceding paragraphs.
13              52.          Paragraph 61 of the Complaint sets forth conclusions of law to which no response
14   should be required. To the extent a response is required, Trustee Corps denies that it violated the
15   Washington’s Consumer Protection Act and, therefore, to the extent the paragraph makes
16   allegations against Trustee Corps, Trustee Corps denies them.
17              53.          Answering paragraph 62 of the Complaint, Trustee Corps asserts that the
18   allegation is not, or should not be directed to it and, therefore, no response should be required
19   from it. To the extent the paragraph can be deemed to make any factual allegations against
20   Trustee Corps, Trustee Corps denies them.
21              54.          Paragraphs 63, 64, and 65 of the Complaint, set forth legal conclusions and
22   therefore no response should be required. Trustee Corps states that to the extent the paragraphs
23   make allegations about its co-defendants, Trustee Corps lacks information and knowledge
24   sufficient to form a belief as to the truth of those allegations, and therefore denies them.
25              55.          Paragraph 66 does not contain any factual allegation concerning defendants, and
26   therefore no answer is required.
27
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                               P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 8                                          1850 Skyline Tower – 10900 NE Fourth Street
                                                                        Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
                                 FIFTH CAUSE OF ACTION – CIVIL CONSPIRACY
 1
 2              56.          Answering paragraph 67 of the Complaint, Trustee Corps re-alleges its answers as

 3   given in the preceding paragraphs.

 4              57.          Paragraphs 68 and 69 of the Complaint state legal conclusions to which no answer

 5   is required. To the extent the paragraphs can be deemed to make any factual allegations against

 6   Trustee Corps, Trustee Corps denies those allegations.

 7                                   SIXTH CAUSE OF ACTION – QUIET TITLE

 8              58.          Answering paragraph 70 of the Complaint, Trustee Corps re-alleges its answers as

 9   given in the preceding paragraphs.

10              59.          Answering paragraph 71 of the Complaint, Trustee Corps admits that, based on

11   the information available to it, Plaintiff is the fee owner of the Property. Trustee Corps lacks

12   information sufficient to form a belief as to the truth of the remaining allegations contained

13   therein, and therefore denies them.

14              60.          Paragraph 72 of the Complaint states a claim for relief and is not or should not be

15   directed to Trustee Corps.           To the extent the paragraph could be construed to require a response

16   form Trustee Corps, it denies that Plaintiff is entitled to the relief requested.

17                                                PRAYER FOR RELIEF

18              The remainder of the Plaintiff’s Complaint consists of a prayer for relief. Trustee Corps

19   denies that Plaintiff is entitled to any relief against Trustee Corps. All paragraphs of the

20   Complaint not expressly admitted herein are hereby denied. Trustee Corps reserves the right to

21   amend its answer and affirmative defenses.

22          TRUSTEE CORPS’ ADDITIONAL ANSWER AND AFFIRMATIVE DEFENSES

23              By way of further answer or as affirmative defenses against Plaintiff, Trustee Corps

24   alleges as follows:

25              1.           Plaintiff’s claims against Trustee Corps may be barred in whole or in part because

26   Plaintiff fails to state a claim upon which relief may be granted.

27              2.           Plaintiff’s claims against Trustee Corps may be barred in whole or in part under the
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                                P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 9                                           1850 Skyline Tower – 10900 NE Fourth Street
                                                                         Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
     doctrines of waiver, laches, estoppel, and/or unclean hands.
 1
 2              3.           Plaintiff’s claims against Trustee Corps may be barred in whole or in part because

 3   Plaintiff has failed to suffer any damages proximately caused by Trustee Corps.

 4              4.           Plaintiff’s alleged damages, if any, are the result of his own fault, or the fault of

 5   another, for which Trustee Corps has no liability.

 6              5.           Plaintiff’s claims against Trustee Corps may be barred in whole or in part because

 7   Plaintiff failed to mitigate his damages, if any.

 8              6.           Plaintiff does not have a cognizable claim for damages against Trustee Corps

 9   because Trustee Corps has not breached any duty with regard to its role as trustee on the deed of

10   trust for the real property at issue.

11              7.           Plaintiff’s claim is barred in whole or in part because Trustee Corp has not violated

12   any aspect of Washington’s Deed of Trust Act.

13              8.           Trustee Corps reserves it rights to seek dismissal of Plaintiff’s Complaint pursuant

14   to Fed. R. Civ. P. 12, including 12(b)(6) and / or 12(c), and to join in any motion to dismiss or

15   motion for summary judgment.

16                                 I.      TRUSTEE CORPS’ PRAYER FOR RELIEF

17                   WHEREFORE, having answered Plaintiff’s Complaint and asserted affirmative

18   defenses, Trustee Corps requests the following relief:

19              1.           That Plaintiff’s Complaint be dismissed with prejudice, and that they take nothing

20   thereby;

21              2.           That Trustee Corps be awarded its attorney’s fees and costs as allowed by law

22   including Rule 11 of this Court; and

23              3.           Such other relief as the Court deems just and equitable.

24              DATED: October 10, 2019.
                                                            PETERSON RUSSELL KELLY, PLLC
25
                                                            By: /s/ Michael S. DeLeo
26                                                              Michael S. DeLeo, WSBA # 22037
                                                                mdeleo@prklaw.com
27
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                                  P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 10                                            1850 Skyline Tower – 10900 NE Fourth Street
                                                                           Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                                           TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
                                            Peterson Russell Kelly PLLC
 1                                          10900 NE Fourth Street, Suite 1850
                                            Bellevue, WA 98004
 2                                          Tel: (425) 462-4700
                                            Attorneys for Defendant MTC Financial Inc.,
 3                                          d/b/a Trustee Corps
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      DEFENDANT TRUSTEE CORPS’ ANSWER AND           P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 11                     1850 Skyline Tower – 10900 NE Fourth Street
                                                    Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                    TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
                                      CERTIFICATE OF SERVICE
 1
            I certify that I caused to be served in the manner noted below a copy of the foregoing
 2   pleading on the following individual(s):
 3
      Emanuel F. Jacobowitz                                 []    Via Facsimile
 4    Nathan J. Arnold                                      []    Via First Class Mail
      Cloutier Arnold Ortega PLLC                           []    Via Messenger
 5    2701 First Avenue, Suite 200                          []    Via Email
      Seattle, WA 98121                                     [X]   Via CM/ECF Electronic Notice
 6
      Email: manny@caoteam.com;
 7    nathan@caoteam.com

 8    Joseph T. McCormick , III                             []    Via Facsimile
      Joshua S. Schaer                                      []    Via First Class Mail
 9    Wright Finlay & Zak LLP - SEA                         []    Via Messenger
      3600 15th Avenue West. Suite 202                      []    Via Email
10
      Seattle, WA 98119                                     [X]   Via CM/ECF Electronic Notice
11    Email: jmccormick@wrightlegal.net;
      jschear@wrightlegal.net
12
                DATED: October 10, 2019, at Bellevue, Washington.
13
                                                    By: /s/ Rachel White
14
                                                       Rachel White, Paralegal
15

16

17

18

19

20

21

22

23

24

25

26

27
      DEFENDANT TRUSTEE CORPS’ ANSWER AND                    P ETERSON R USSELL K ELLY       PLLC
      AFFIRMATIVE DEFENSES - 12                              1850 Skyline Tower – 10900 NE Fourth Street
                                                             Bellevue, Washington 98004-8341
      CASE NO. 2:19-CV-00288-TOR                             TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 197 jj09573004
